Exhibit 10.2

TECHNOLOGY LICENSE AGREEMENT

 

THIS   Agreement is between LightPath Technologies (“Licensor”) whose address is
2603 Challenger Tech Court #100, Orlando, FL 32826, and LightPath CDGM (Chengdu)
Optical Co. Ltd., a Delaware corporation having a principal place of business
located at No 32 Xi Xin Avenue, High-New West Zone, Chengdu Municipality,
Sichuan Province, the People’s Republic of China.(“Licensee”).

TABLE OF CONTENTS

 

  RECITALS 1.   EFFECTIVE DATE 2.   DEFINITIONS 3.   WARRANTY, SUPERIOR RIGHTS
AND REPRESENTATIONS 4.   LICENSE 5.   PAYMENTS AND REPORTS 6.   TERM AND
TERMINATION 7.   ASSIGNMENT 8.   INDEMNIFICATION AND INSURANCE 9.   USE OF
LICENSOR AND COMPONENT’S NAME 10.   CONFIDENTIAL INFORMATION 11.   ALTERNATE
DISPUTE RESOLUTION 12.   GENERAL   SIGNATURES



--------------------------------------------------------------------------------

RECITALS

A. Licensor owns certain Technology Rights related to Licensed Subject Matter,
which were developed by the Licensor.

B. Licensor desires to have the Licensed Subject Matter used for the benefit of
Licensee.

C. Licensee wishes to obtain a license from Licensor to practice Licensed
Subject Matter.

D. Licensor gives permission to Licensee to use Licensed Subject Matter.

NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, the parties agree as follows:

1. EFFECTIVE DATE

This Agreement is effective                      (“Effective Date”).



--------------------------------------------------------------------------------

2. DEFINITIONS    

As used in this Agreement, the following terms have the meanings indicated:

2.1 “Affiliate”, with respect to a -Party, shall mean any corporation,
partnership, joint venture or other entity controlling, controlled by or under
common control with such Party, but shall not include the Company; a person or
entity shall be deemed to “control” another person or entity if the former
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of the latter.

2.2 “Licensed Field” means molded aspheric glass visible imaging lenses.

2.3 “Licensed Product” means any product Sold by Licensee comprising Licensed
Subject Matter pursuant to this Agreement. The Licensed Product is aspheric
molded glass visible imaging lenses manufactured using the Licensed Subject
Matter. The Licensed Subject Matter will enable the Licensee to manufacture
visible imaging aspheric lenses to the specifications of Exhibit A.

LightPath will do its best to continuously improve the press technology and make
it available to the JV so that it can be able to meet the market place technical
requirement.

2.4 “Licensed Subject Matter” means inventions and discoveries considered to be
proprietary know-how or Technology Rights which are within Licensed Field,
specifically:

(1) Molds:    

 

  a. Optical design technology and mold design technology



--------------------------------------------------------------------------------

  b. Preliminary machining and finish machining of the mold (ceramic mold and
hard metal mold)

 

  c. Mold repairing technology

 

  d. Coating technology (precious metal coating)

(2) Molding technology:    

 

  a. Molding technology for various glasses.

 

  b. Use and maintenance of the press technology.

(3) Metrology:    

 

  a. Measurement and inspection of the molds.

 

  b. Measurement and inspection of molded glass lens.

2.5 “Net Sales” means the gross revenues received by Licensee from the Sale of
Licensed Products less sales and/or use taxes actually paid, import and/or
export duties actually paid, outbound transportation prepaid or allowed, and
amounts allowed or credited due to returns (not to exceed the original billing
or invoice amount).

2.6 “Sale, Sell or Sold” means the transfer or disposition of a Licensed Product
for value to a party other than Licensee.



--------------------------------------------------------------------------------

2.7 “Technology Rights” means Licensor’s rights in technical information,
know-how, processes, procedures, compositions, devices, methods, formulas,
protocols, techniques, software, designs, drawings or data created by Licensor
before the Effective Date relating to the Licensed field.

3. WARRANTY: SUPERIOR-RIGHTS

3.1 Except for the rights, if any, of the Government of the United States, as
set forth below, Licensor represents and warrants its belief that (i) it is the
owner of the entire right, title, and interest in and to Licensed Subject
Matter, (ii) it has the sole right to grant licenses thereunder, and (iii) it
has not knowingly granted licenses thereunder to any other entity that would
restrict rights granted to Licensee except as stated herein.

3.2 Licensee, by execution hereof, acknowledges, covenants and agrees that it
has not been induced in any way by Licensor, or its employees to enter into this
Agreement, and further warrants and represents that (i) it has conducted
sufficient due diligence with respect to all items and issues pertaining to this
Article 3 and all other matters pertaining to this Agreement; and (ii) Licensee
has adequate knowledge and expertise, or has utilized knowledgeable and expert
consultants, to adequately conduct the due diligence, and agrees to accept all
risks inherent herein.

4. LICENSE

4.1 Licensor hereby grants to Licensee a royalty-bearing, license under Licensed
Subject Matter to manufacture and sell Licensed Products for use within Licensed
Field. This grant is subject to the payment by Licensee to Licensor of all
consideration as provided herein.



--------------------------------------------------------------------------------

4.2 Licensee may not grant sublicenses.    

5. PAYMENTS AND REPORTS

5.1 In consideration of rights granted by Licensor to Licensee under this
Agreement, Licensee will pay Licensor the following:

 

  a. A running royalty equal to 3% of Net Sales for Licensed Products;

5.2 During the Term of this Agreement and for 1 year thereafter, Licensee agrees
to keep complete and accurate records of its Sales and Net Sales of Licensed
Products under the license granted in this Agreement in sufficient detail to
enable the royalties payable hereunder to be determined. Licensee agrees to
permit Licensor or its representatives, at Licensor’s expense, to periodically
examine its books, ledgers, and records during regular business hours for the
purpose of and to the extent necessary to verify any report required under this
Agreement. If the amounts due to Licensor are determined to have been underpaid,
Licensee will pay the cost of the examination and accrued interest at the
highest allowable rate.

5.3 Within 30 days after June 30 and December 31, beginning immediately after
the Effective Date, Licensee must deliver to Licensor a true and accurate
written report, even if no payments are due Licensor, giving the particulars of
the business conducted by Licensee, if any exist, during the preceding 6
calendar months under this Agreement as are pertinent to calculating payments
hereunder. This report will include at least:



--------------------------------------------------------------------------------

  a. the quantities of Licensed Subject Matter that it has produced;

 

  b. the total Sales;

 

  c. the calculation of royalties thereon; and

 

  d. the total royalties computed and due Licensor.

Simultaneously with the delivery of each report, Licensee must pay to Licensor
the amount, if any, due for the period of each report.

5.4 On or before each anniversary of the Effective Date, irrespective of having
a first Sale or offer for Sale, Licensee must deliver to Licensor a written
progress report as to Licensee’s efforts and accomplishments during the
preceding year.

5.5 All amounts payable here by Licensee must be paid in United States funds
without deductions for taxes, assessments, fees, or charges of any kind. Checks
must be payable to LightPath Technologies.

6. TERM AND TERMINATION    

6.1 The term of this Agreement is from the Effective Date for a period of
             years.



--------------------------------------------------------------------------------

6.2 This Agreement will earlier terminate:

 

  a. automatically if Licensee becomes bankrupt or insolvent and/or if the
business of Licensee is placed in the hands of a receiver, assignee, or trustee,
whether by voluntary act of Licensee or otherwise; or

 

  b. upon 30 days written notice from Licensor if Licensee breaches or defaults
on its obligation to make payments (if any are due) or reports, in accordance
with the terms of Article 5, unless, before the end of the 30 day period,
Licensee has cured the default or breach and so notifies Licensor, stating the
manner of the cure; or

 

  c. upon 90 days written notice if Licensee breaches or defaults on any other
obligation under this Agreement, unless, before the end of the 30 day period,
Licensee has cured the default or breach and so notifies Licensor, stating the
manner of the cure; or

 

  d. at any time by mutual written agreement between Licensee and Licensor, upon
180 days written notice to all parties and subject to any terms herein which
survive termination.

6.3 If this Agreement is terminated for any cause:

 

  a. nothing herein will be construed to release either party of any obligation
matured prior to the effective date of the termination;



--------------------------------------------------------------------------------

  b. after the effective date of the termination, Licensee may sell all Licensed
Products and parts therefor it has on hand at the date of termination, if it
pays earned royalties thereon according to the terms of Article 5; and

 

  c. Licensee will be bound by the provisions of Articles 8 (Indemnification), 9
(Use of Licensor Name), and 10 (Confidential Information) of this Agreement.

7. ASSIGNMENT

Except in connection with the sale of substantially all of Licensee’s assets to
a third party, this Agreement may not be assigned by Licensee without the prior
written consent of Licensor, which will not be unreasonably withheld.

8. INDEMNIFICATION AND INSURANCE

8.1 Licensee agrees to hold harmless and indemnify Licensor, officers, employees
and agents from and against any claims, demands, or causes of action whatsoever,
including without limitation those arising on account of any injury or death of
persons or damage to property caused by, or arising out of, or resulting from,
the exercise or practice of the license granted hereunder by Licensee, its
Affiliates or their officers, employees, agents or representatives.

8.2 In no event shall Licensor be liable for any indirect, special,
consequential or punitive damages (including, without imitation, damages for
loss of profits or expected savings or other economic losses, or for injury to
persons or property) arising out of or in connection with this Agreement or its
subject matter, regardless of whether Licensor knows or should know of the
possibility of such damages.



--------------------------------------------------------------------------------

8.3 Licensee shall maintain sufficient product liability insurance to protect
itself and parent companies from the adverse financial impact from lawsuits.

10. CONFIDENTIAL INFORMATION AND PUBLICATION

10.1 Licensor and Licensee each agree that all information contained in
documents marked “confidential” and forwarded to one by the other (i) be
received in strict confidence, (ii) be used only for the purposes of this
Agreement, and (iii) not be disclosed by the recipient party, its agents or
employees without the prior written consent of the other party, except to the
extent that the recipient party can establish competent written proof that such
information:

 

  a. was in the public domain at the time of disclosure;

later became part of the public domain through no act or omission of the
recipient party, it’s employees, agents, successors or assigns;

 

  b. was lawfully disclosed to the recipient party by a third party having the
right to disclose it;

 

  c. was already known by the recipient party at the time of disclosure;



--------------------------------------------------------------------------------

  d. is required by law or regulation to be disclosed.

10.2 Each party’s obligation of confidence hereunder shall be fulfilled by using
at least the same degree of care with the other party’s confidential information
as it uses to protect its own confidential information. This obligation shall
exist while this Agreement is in force and for a period of 3 years thereafter.

11. ALTERNATE DISPUTE RESOLUTION

DISPUTE RESOLUTION

28.1 Arbitration

 

  (a) Any dispute arising from, out of or in connection with this Contract shall
be settled through friendly consultations between the Parties. Such
consultations shall begin immediately after a Party has delivered to the other
Party a written request for such consultation. If within ninety (90) days
following the date on which such notice is given, the dispute cannot be settled
through consultations, the dispute shall, be submitted to China International
Economic and Trade Arbitration Commission Shanghai Commission for arbitration
according to its rules then in force.

 

  (b) There shall be three (3) arbitrators. Party A shall select one
(1) arbitrator and Party B shall select one (1) arbitrator, and both arbitrators
shall be selected within thirty (30) days after giving or receiving the demand
for arbitration. If a Party does not appoint an arbitrator who has consented to
participate within thirty (30) days after the selection of the first arbitrator,
the relevant appointment shall be made by the Commission. A third arbitrator
shall be mutually agreed by the two so appointed arbitrators and such third
arbitrator shall not be a US or PRC national. If the arbitrators appointed by
the Parties cannot agree on the choice of the third arbitrator within a period
of 30 days after their nomination, then the third arbitrator shall be appointed
by the Commission with the condition that such arbitroar



--------------------------------------------------------------------------------

 

shall not be a US or PRC national. The arbitral award shall be final and binding
upon all Parties, and shall deal with the question of costs of arbitration and
all matters related thereto.

12. GENERAL

12.1 This Agreement constitutes the entire and only agreement between the
parties for Licensed Subject Matter and all other prior negotiations,
representations, agreements, and understandings are superseded hereby. No
agreements altering or supplementing the terms hereof may be made except by a
written document signed by both parties.

12.2 Any notice required by this Agreement must be given by prepaid, first
class, certified mail, return receipt requested, addressed to:

LightPath Technologies

[Address]

or in the case of Licensee to:

                       

ATTENTION:

     

FAX:

     

PHONE:

     

or other addresses as may be given from time to time under the terms of this
notice provision.



--------------------------------------------------------------------------------

12.5 Failure of Licensor to enforce a right under this Agreement will not act as
a waiver of that right or the ability to later assert that right relative to the
particular situation involved.

12.7 If any part of this Agreement is for any reason found to be unenforceable,
all other parts nevertheless remain enforceable.

IN WITNESS WHEREOF, parties hereto have caused their duly authorized
representatives to execute this Agreement.

 

LIGHTPATH TECHNOLOGIES

     

(LICENSEE)

 

 

By

 

 

    By  

 

Name:

      Name:         Title:  

Date:

      Date:  



--------------------------------------------------------------------------------

Exhibit A

 

Parameter

   Precision* Center thickness [mm]    ±0.025 Index nd    ±0.002 Diameter [mm]
   ±0.015 Centration [mm]    ±0.010 Wedge [arcmin]    ±4 Power/Irregularity
[fringes]    3/1 Total RMS shape error [nm]    100 Surface roughness [nm]    15
Surface quality [scratch-dig]    60-40

 

• Manufacturability depends on size and shape of the optics, as well as
production volume, and type of tooling.